Citation Nr: 0024085	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  96-38 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
pyelonephritis with calcifications in the prostate.

2.  Entitlement to a compensable evaluation for multiple 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to 
December 1945.  In November 1998 the Board of Veterans' 
Appeals (Board) determined that new and material evidence had 
not been submitted to reopen the veteran's claim for service 
connection for pleurisy and jaundice and denied entitlement 
to service connection for residuals of an injury to the neck, 
shoulder, and low back and entitlement to a compensable 
evaluation for residuals of a laceration of the scalp.  The 
issues of entitlement to a compensable evaluation for 
service-connected pyelonephritis with calcifications in the 
prostate and entitlement to a compensable evaluation for 
multiple noncompensable service-connected disabilities under 
the provisions of 38 C.F.R. § 3.324 were remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, for additional development.  


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Neither pyelonephritis nor any significant residual or 
complication thereof is currently manifested, and no symptoms 
or functional impairment due to calcifications in the 
prostate is present.  

3.  The veteran's service-connected disabilities are not of 
such a nature or severity as to interfere with normal 
employability.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for 
pyelonephritis with calcifications in the prostate have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1997); 38 C.F.R. §§ 4.1, 4.7, 
4.10, 4.104, Diagnostic Code 7101, §§ 4.115a, 4.115b, 
Diagnostic Code 7504 (1999).

2.  A 10 percent evaluation for multiple noncompensable 
service-connected disabilities under the provisions of 
38 C.F.R. § 3.324 is not warranted.  38 C.F.R. § 3.324 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a). 

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected pyelonephritis with calcifications in the 
prostate.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.

Disability evaluations are determined by the application of a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate Diagnostic Codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  The higher of two evaluations will be assigned if 
the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

On VA examination in December 1995, it was noted that the 
veteran had a history of urolithiasis with the last episode 
in 1985, with no current complaints of stones, dysuria, or 
nocturia.  There was no physical evidence of calculi.  The 
diagnosis was history of pyelonephritis with renal calculi, 
last episode 1985, with no complaints or symptoms since.  A 
urinalysis was within normal limits.  An intravenous 
pyelogram revealed slight irregularity of the right kidney 
with no evidence of hydronephrosis and no stones.  The 
diagnosis on skin examination in December 1995 was status 
post motor vehicle accident with laceration to the occipital 
scalp involving scar formation with no disfigurement or 
complications.

VA outpatient records dated from January to December 1996 
reveal a blood pressure reading in February 1996 of 178/98.

On VA alimentary appendages examination in August 1997, the 
veteran's blood pressure was 180/100.  The diagnosis was 
hepatitis B in the service with subsequent residual immunity.  
No abnormality was noted on urinalysis in September 1997.

VA outpatient records from August 1997 to December 1998 
reveal blood pressure readings of 166/98 in August 1997 and 
178/104 in October 1998.  The veteran complained of urgency 
and hesitancy in October 1998.  

The veteran testified at a personal hearing at the RO in 
December 1997 that he continues to have kidney pain and that 
he is taking medication for frequent urination.

According to a December 1997 statement from A. C. Wright, 
M.D., the veteran was being treated with Hytrin for prostatic 
hypertrophy.  Also noted was borderline hypertension.  It was 
reported that a blood pressure reading in November 1997 was 
170/100 and that a reading in December 1997 was 160/100.

On VA genitourinary examination in May 1999, the veteran 
complained of frequency during the day, of nocturia at night, 
of a weak stream, of hesitancy, of constant left flank pain, 
and of a ten year history of incontinence.  Incontinence of 
unknown etiology was diagnosed.

A cystometrogram was obtained in June 1999.  According to an 
August 1999 VA genitourinary examination report, the veteran 
had a moderately enlarged prostate with no tenderness, 
abscess, nodule, or other abnormality.  It was noted that the 
June 1999 cystometrogram was a normal study with low bladder 
capacity.  The cystometry findings were not considered by the 
examiner to support an association between incontinence and 
the veteran's service-connected pyelonephritis or prostatic 
calcification.  It was also noted that the only prostatic 
disorder, other than the calcification, was enlargement with 
symptoms of bladder outlet obstruction, controlled terazosin, 
and alpha adrenergic blocking agent, which was considered a 
normal consequence of aging and not associated with prostatic 
calcification or pyelonephritis.

According to a March 2000 statement from Dr. Wright, he had 
treated the veteran over the previous several years for 
recurrent prostatitis and urinary incontinence.  The veteran 
was having nocturia 5-6 times a night and voiding only 100-
200 cc of urine at a time.  He had definite loss of control 
and problems with frequent dribbling.  It was noted that a 
urinalysis in March 2000 was fairly normal.

Pyelonephritis is rated and evaluated as renal dysfunction or 
urinary tract infection, whichever is predominant.  A 
noncompensable evaluation is assigned for renal dysfunction 
when there is albumin and casts with a history of acute 
nephritis or when there is noncompensable hypertension under 
Diagnostic Code 7101; when there is albumin constant or 
recurring with hyaline and granular casts or red blood cells; 
or, transient or slight edema or hypertension at least 10 
percent disabling under Diagnostic Code 7101, a 30 percent 
rating is warranted.  A 10 percent evaluation is assigned for 
urinary tract infection involving long-term drug therapy, 1-2 
hospitalizations per year and/or requiring intermittent 
intensive management; poor renal function is to be rated as 
renal dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7504.

Hypertension is evaluated under Diagnostic Code 7101.  The 
Board notes that effective January 12, 1998, VA revised the 
criteria for diagnosing and evaluating cardiovascular 
disabilities.  62 Fed. Reg. 65207-65224 (1997).  In Karnas v. 
Derwinski, 1 Vet.App. 308, 312-13 (1991), the Court held that 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant applies unless Congress provided otherwise 
or permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.

Under the former criteria found at 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1997), a 10 percent evaluation is 
assigned for hypertension when diastolic blood pressure is 
predominantly 100 or more.

Under the criteria effective January 12, 1998, a 10 percent 
evaluation is assigned for hypertension when diastolic 
pressure is predominantly 100 or more or systolic pressure is 
predominantly 160 or more.  

The evidence of record shows that pyelonephritis has not been 
diagnosed for many years.  Incontinence of unknown etiology 
was diagnosed on VA examination in May 1999, and, based on 
the findings on a June 1999 cystometrogram, it was concluded 
that the veteran's incontinence was not due to pyelonephritis 
or prostatic calcifications.  In March 2000 Dr. Wright noted 
nocturia, definite loss of control, and problems with 
frequent dribbling, and he diagnosed nonservice-connected 
prostatitis.  Although the recent diastolic blood pressure 
readings on file are predominantly 100 or more and the 
systolic readings are all 160 or more, the veteran is not 
service-connected for hypertension and there is no medical 
evidence that his elevated blood pressure readings are due to 
his service-connected pyelonephritis with prostatic 
calcifications.  Consequently, because the genitourinary 
disability at issue does not cause any complications, 
including constant albumin or recurring albumin with hyaline 
and granular casts or red blood cells, transient or slight 
edema, or hypertension at least 10 percent disabling under 
Diagnostic Code 7101, and because it does not involve a 
urinary tract infection requiring long-term drug therapy, 1-2 
hospitalizations a year, and/or intermittent intensive 
management, a compensable evaluation is not warranted.

With respect to the claim for a compensable evaluation under 
38 C.F.R. § 3.324, the Board notes that this section provides 
that where a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the rating schedule, a 10 percent evaluation can be assigned, 
but not in combination with any other rating.  Service 
connection is in effect for pyelonephritis with 
calcifications in the prostate and for a laceration of the 
scalp, both of which are evaluated as noncompensably 
disabling.

The above record demonstrates that the veteran's scalp scar 
is not disfiguring, symptomatic or productive of functional 
impairment.  As discussed above, the service-connected 
genitourinary disability is also currently asymptomatic and 
productive of no functional impairment.  It is clear from the 
record that the service-connected disabilities would not 
interfere with normal employability.  Accordingly, a 
compensable evaluation is not warranted under the provisions 
of 38 C.F.R. § 3.324.


ORDER

Entitlement to a compensable evaluation for pyelonephritis 
with calcifications in the prostate is denied.  

Entitlement to compensable evaluation for multiple 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324 is denied.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

 

